DETAILED ACTION
RE: Magliery et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claim 24-27, 39, 42-44 and 47-48 are pending. Claims 1-23, 28-38, 40-41, 45-46 and 49-58 are canceled. Claims 24 and 26 have been amended. 
4.	Claims 24-27, 39, 42-44 and 47-48 are under examination. 

Objections Withdrawn
5.	The objection to the specification for the lack of the Incorporation by Reference paragraph (to the sequence listing filed on 11/25/2019) is withdrawn in view of applicant’s amendment to the specification.

Rejections Withdrawn
6.	The rejection of claims 24-27, 39, 43-44 and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendment to the claims.
7.	The rejection of claims 24-27, 39 and 44 under 35 U.S.C. 103 as being unpatentable over Hong et al. (US20080279847A1, pub. date: 11/13/2008, paragraph [0042]), in view of Chennamsetty et al. (US 2010/0113355A1, pub. date: 5/6/2010), as
evidenced by Yoon et al. (J Biol Chem 2006, 281, 6985-6992) is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 24-27, 39, 42-44 and 47-48 remain rejected under 35 U.S.C. 103 as being unpatentable over Magliery et al. (US 9,718,888B2, Date of Patent: 8/1/2017, effectively filed on 7/23/2013), in view of Choo et al. (US2012/0301899A1, pub. date: 11/29/2012).
The response states that the claims have been amended. Neither Magliery nor Choo teaches or suggests an amino acid with 95% identity to SEQ ID NO: 13, 33, 35, 37, 39, 41, 43, or 45, wherein the specified CDRs are not varied, or an amino acid sequence comprising SEQ ID NOS: 15, 17, 19, 21, 23, 25, 27, 29, or 31. 
Applicant’s arguments have been carefully considered but are not persuasive.
Magliery et al. teaches a single chain antibody 3E8.scFv that binds to the sialy-Tn epitope of TAG-72, wherein the 3E8.scFv comprises SEQ ID NO:1, the 3E8.scFv comprises a VH of SEQ ID NO:10 and a VL of SEQ ID NO:11 (the paragraph bridging columns 1 and 2, and Example 1). The amino acid sequences of SEQ ID NOs: 10 and 11 are 100% identical to instant SEQ ID NOs: 10 and 11, respectively (see sequence alignment below). 

    PNG
    media_image1.png
    700
    847
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    760
    media_image2.png
    Greyscale

The amino acid sequence of SEQ ID NO:1 of Magliery differs from instant SEQ ID NO: 15 in that the linker used between VH and VL is different (see sequence alignment below). In SEQ ID NO:1 of Magliery, a 205C linker is used. In instant SEQ ID NO:15, a (G4S)4 linker is used.   

    PNG
    media_image3.png
    914
    771
    media_image3.png
    Greyscale

Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]); the linker may be in the format of (G4S)n with n being 3-5 ([0089]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 205C linker in the 3E8.scFv (SEQ ID NO:1) for the (G4S)n (n=3-5) linker in view of Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of one known element a (a G4S)n linker, a peptide linker) for another (a 205C linker, a peptide linker) would have yielded predictable results to one of ordinary skill in the art at the time of invention.
The modified SEQ ID NO:1 of Magliery (i.e. the 205C linker in the SEQ ID NO:1 is substituted with a (G4S)4 linker) is 100% identical to instant SEQ ID NO:15.
It is noted that the amino acid sequence of SEQ ID NO:1 of Magliery also differs from instant SEQ ID NO: 17 in that the linker used between VH and VL is different. In SEQ ID NO:1 of Magliery, a 205C linker is used. In instant SEQ ID NO:17, a (G4S)3 linker is used. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 205C linker in the 3E8.scFv (SEQ ID NO:1) for the (G4S)n (n=3-5) linker in view of Choo. 
The amino acid sequence of SEQ ID NO:1 of Magliery differs from instant SEQ ID NO: 35 in that the order of the VH and VL is different, and the VH of the instant SEQ ID NO:35 comprises a A76S mutation. In SEQ ID NO:1 of Magliery, the order is VH-205C linker-VL. In instant SEQ ID NO:35, the order is VL-205C linker-VH. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have switched the order of the VH and VL in SEQ ID NO:1 in view of Choo. The modified SEQ ID NO:1 differs from instant SEQ ID NO:35 by a single amino acid (A76S), as such meets the claim limitation (i.e. comprising all CDR sequences of SEQ ID NO:35 and are at least 95% identical to SEQ ID NO:35). 
The applied reference has a common inventor/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 24-27, 39, 42-44 and 47-48 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,718,888B2, in view of Choo et al. (US2012/0301899A1, pub. date: 11/29/2012).
The response states that the claims have been amended. Neither Magliery I (US9,718,888B2) nor Choo teaches or suggests an amino acid with 95% identity to SEQ ID NO: 13, 33, 35, 37, 39, 41, 43, or 45, wherein the specified CDRs are not varied, or an amino acid sequence comprising SEQ ID NOS: 15, 17, 19, 21, 23, 25, 27, 29, or 31. 
Applicant’s arguments have been carefully considered but are not persuasive. The amino acid sequence of SEQ ID NO:1 of claims 1-19 of U.S. Patent No. 9,718,888B2 differs from instant SEQ ID NO: 15 in that the linker used between VH and VL is different (see sequence alignment in paragraph 9 above). In SEQ ID NO:1, a 205C linker is used. In instant SEQ ID NO:15, a (G4S)4 linker is used. 
Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), the linker may be in the format of (G4S)n with n being 3-5 ([0089]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 205C linker in the SEQ ID NO:1 of the patent for the (G4S)n (n=3-5) linker in view of  Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
The modified SEQ ID NO:1 of the patent (the 205C linker in SEQ ID NO:1 is substituted with a (G4S)4 linker) is 100% identical to instant SEQ ID NO:15. 

12.	Claims 24-27, 39, 42-44 and 47-48 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,919,979, in view of Hong et al. (US20080279847A1, pub. date: 11/13/2008) and Choo et al. (US2012/0301899A1, pub. date: 11/29/2012).
The response states that the claims have been amended. Neither (Magliery II 10,919,979) nor Choo teaches or suggests an amino acid with 95% identity to SEQ ID NO: 13, 33, 35, 37, 39, 41, 43, or 45, wherein the specified CDRs are not varied, or an amino acid sequence comprising SEQ ID NOS: 15, 17, 19, 21, 23, 25, 27, 29, or 31. 
Applicant’s arguments have been carefully considered but are not persuasive. The amino acid sequence of SEQ ID NO:1 of the patent differs from instant SEQ ID NO: 15 in that the linker used between VH and VL is different (see sequence alignment in paragraph 9 above). In SEQ ID NO:1, a 205C linker is used. In instant SEQ ID NO:15, a (G4S)4 linker is used. 
Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), the linker may be in the format of (G4S)n with n being 3-5 ([0089]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 205C linker in the SEQ ID NO:1 of the patent for the (G4S)n (n=3-5) linker in view of  Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
The modified SEQ ID NO:1 of the patent (the 205C linker in SEQ ID NO:1 is substituted with a (G4S)4 linker) is 100% identical to instant SEQ ID NO:15. 

13.	Claims 24-27, 39, 42-44 and 47-48 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/270,548, in view of Choo et al. (US2012/0301899A1, pub. date: 11/29/2012).
The response states that the claims have been amended. Neither Magliery III (Application No. 16/270,548) nor Choo teaches or suggests an amino acid with 95% identity to SEQ ID NO: 13, 33, 35, 37, 39, 41, 43, or 45, wherein the specified CDRs are not varied, or an amino acid sequence comprising SEQ ID NOS: 15, 17, 19, 21, 23, 25, 27, 29, or 31. 
Applicant’s arguments have been carefully considered but are not persuasive. The amino acid sequence of SEQ ID NO:1 of the copending application differ from instant SEQ ID NO: 15 in that the linker used between VH and VL is different (see sequence alignment below). In SEQ ID NO:1, a 205C linker is used. In instant SEQ ID NO:15, a (G4S)4 linker is used. 

    PNG
    media_image4.png
    907
    1030
    media_image4.png
    Greyscale

Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), the linker may be in the format of (G4S)n with n being 3-5 ([0089]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made to have substituted the 205C linker in the SEQ ID NO:1 of the copending application for the (G4S)n (n=3-5) linker in view of  Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
The modified SEQ ID NO:1 of the copending application (the 205C linker in SEQ ID NO:1 is substituted with a (G4S)4 linker) is 100% identical to instant SEQ ID NO:15. 

New Ground of Rejection
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 24-27, 39, 43-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US20080279847A1, pub. date: 11/13/2008, paragraph [0042]), in view of Burnie et al. (US 2009/0136484A1, pub. date: 5/28/2009), as
evidenced by Yoon et al. (J Biol Chem 2006, 281, 6985-6992).
	For this rejection, the claims are examined to the extent that the antibody is SEQ ID NO: 13. SEQ ID NO:13 (see sequence below) consists of an N-terminal pelB signal peptide (MKYLLPTAAAGLLLLAAQ PAMA), VH of an antibody 3E8 modified by a A76S mutation, a peptide linker G4S and a VL of antibody 3E8. 


MKYLLPTAAAGLLLLAAQPAMAQVQLVQSGAEVKKPGASVKVSCKASGYTFTDHAIHWVRQAPGQRLEWMGYFSPGNDDFKYSQKF

QGRVTITADKSSSTAYMELSSLRSEDTAVYYCARSWIMQYWGQGTLVTVSSGGGGSDIVMTQSPDSLAVSLGERATINCKSSQSVL

YSSNNKNYLAWYQQKPGQPPKLLIYWASTRESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQQYYSYPLTFGGGTKVEIKRAA

ALEHHHHHH (SEQ ID NO:13).
                        
Hong et al. teaches a monoclonal antibody 3E8 that binds specifically to TAG-72, and comprise a VH of SEQ ID NO:4 and a VL of SEQ ID NO:21 ([0042]). Hong et al. further teaches that the antibody can be in a format of scFv comprising the VH and VL  that are covalently linked to each other by a peptide linker ([0049]). Hong et al. teaches a method of detecting TAG-72 expressing cancer cells, and a method of in vivo tumor imaging in a patient, the method comprising administering to the patient a humanized 3E8 antibody conjugated to an imaging marker such as a radionuclide ([0080]-[0083]). Antibody 3E8 would inherently bind a sialyl-Tn epitope of TAG-72, as evidenced by
Yoon et al. (see page 6986, column 1, line 4 and page 6990, column 2, para 1).
Hong et al. does not teach that the 3E8 scFv comprising an N-terminal pelB signal peptide (MKYLLPTAAAGLLLLAAQPAMA), a peptide linker G4S which links the VH and VL of antibody 3E8, and C-terminal 6 histidine residues. 
Burnie et al. teaches making scFv by linking the VH and VL of an antibody with a peptide linker (G4S)n, wherein n=1-5 (para [0021]). Burnie et al. teaches that the scFv may further comprises an N-terminal pelB signal sequence consisting of MKYLLPTAAAGLLLLAAQPAMA (SEQ ID NO:68) (para [0009]), which results in subcellular localization of the scFv to the periplasmic membrane, when expressed in E.coli in order to improve solubility of the scFv([0022]). Burnie et al. teaches that the scFv peptide further comprises a purification tag, a sequence of 6 histidine residues at the C-terminus ([0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a 3E8 scFv comprising an N-terminal pelB signal sequence, VH and VL of 3E8 linked by GGGGS, and C-terminal 6 histidine residues in view of Hong and Burnie. One would have been motivated to do so with a reasonable expectation of success because Hong teaches that antibody 3E8 can be made in the format of scFv, Burnie et al teaches making scFv by linking the VH and VL with a peptide linker including GGGGS (para [0021]), and including an N-terminal pelB signal sequence for periplasmic membrane expression to improve solubility of the scFv ([0022]), and C-terminal six histidine residues for purification ([0016]). 
The 3E8 scFv, which consists of an N-terminal pelB signal peptide MKYLLPTAAAGLLLLAAQ PAMA, VH of the 3E8 antibody, a peptide linker (G4S), a VL of antibody 3E8 and C-terminal six histidine residue, differs from instant SEQ ID NO:13 in that the VH does not comprises the A76S mutation and the C-terminal sequence of RAAALE. The amino acid sequence of 3E8 scFv is 97% identical to instant SEQ ID NO:13 as it differs from instant SEQ ID NO:13 by 7 amino acid (A65S mutation and missing RAAALE). 

Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643